Citation Nr: 0804226	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-24 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a cervical strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy in the left lower extremity.

3.  Entitlement to separate 10 percent ratings for tinnitus 
of each ear.

4.  Entitlement to an initial compensable disability rating 
for headaches. 

5.  Entitlement to a disability rating in excess of 40 
percent for degenerative joint disease (DJD) of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
At Law

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2003, December 2004 and January 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to an initial compensable 
disability rating for headaches and for an increased 
disability rating for DJD of the lumbar spine are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's cervical spine strain is manifested 
primarily by objective evidence of mild discomfort on 
palpation of the paracervical muscle groups, with range of 
motion from 0 to 35 degrees, with mild discomfort throughout 
all ranges of motion and minimal fatigability; there is no 
evidence of weakness or incoordination.  

3.  Radiculopathy of the left lower extremity is no more than 
mildly disabling.  

4.  The veteran's bilateral tinnitus is assigned a 10 percent 
rating, the maximum rating authorized under Diagnostic Code 
6260.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for a cervical spine strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for radiculopathy of the left lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2007).

3.  There is no legal basis for the assignment of separate 10 
percent ratings for tinnitus of each ear.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2007); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims of entitlement 
to service connection and increased disability ratings, the 
Board observes that the RO issued VCAA notices to the veteran 
in December 2003, September 2004 and March 2006 which 
informed him of the evidence generally needed to support 
claims of entitlement to service connection and for increased 
disability ratings; what actions he needed to undertake; the 
need to submit any evidence in his possession that pertained 
to the claims; and how the VA would assist him in developing 
his claim.  The April 2006 letter informed him of the 
evidence needed for the assignment of evaluations and 
effective dates for his claims.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The December 2003 VCAA 
notice was issued prior to the July 2004 rating decision and 
the September 2004 VCAA notice was issued prior to the 
December 2004 and January 2005 rating decisions from which 
the instant appeals arise.  Thus, the Board concludes that 
the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claims prior to 
the initial decision.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
these claims.  

With regard to the veteran's claim for separate disability 
ratings for bilateral tinnitus, the Board finds that no 
further action is necessary to comply with VA's duties to 
notify and assist the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159.  The Court has held that the VCAA 
is not applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  As set forth in more detail below, the facts in this 
case are not in dispute and the veteran's appeal must be 
denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action with 
regard to this issue is harmless error.  Neither the veteran 
nor his representative has argued otherwise.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
44 F.3d 1328 (Fed. Cir. 2006).

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and VA treatment records are of record and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  



Analysis

The veteran contends that his service-connected disabilities 
are more severe than the current rating reflects.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Where a veteran appeals 
the initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Cervical Strain

The veteran's service-connected cervical strain is currently 
rated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5237.  Under the General 
Rating Formula, a 10 percent disability rating is assigned, 
in pertinent part, when forward flexion of the cervical spine 
is greater than 30 degrees but not greater than 40 degrees, 
or, combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees.  A 20 
percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine is not greater than 170 degrees; or, there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is assigned when forward flexion of the cervical spine is 15 
degrees or less; or there is favorable ankylosis of the 
entire cervical spine.  Unfavorable ankylosis of the entire 
cervical spine warrants a maximum 40 percent disability 
rating.  Note 2 to the General Rating Formula specifies, in 
pertinent part, that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees; and, that the normal 
combined range of motion of the cervical spine is 340 
degrees.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for a 
higher initial rating.  38 C.F.R. § 4.7.  The April 2004 VA 
orthopedic examination showed cervical spine flexion to 45 
degrees, while the October 2004 VA orthopedic examination 
showed cervical spine flexion initially to 45 degrees and to 
35 degrees with repeated efforts.  Likewise, both the April 
2004 and October 2004 examination findings show the combined 
range of motion of the cervical spine is greater than 170 
degrees, without evidence of muscle spasm or guarding so 
severe as to result in an abnormal gait or spinal contour, a 
disability rating in excess of 10 percent is not warranted 
under the general rating formula for Diagnostic Code 5237.  
Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for a cervical sprain.  

In reaching this determination, the Board has considered the 
provisions of 38 C.F.R. § 4.7, and DeLuca v. Brown, supra., 
but for the reasons discussed above, finds that the 10 
percent disability rating adequately considers and 
encompasses any limitation of motion due to pain or any 
associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, supra.  Moreover, the April 2004 VA examiner found no 
objective evidence of incoordination, fatigue, weakness or 
endurance issues associated with the veteran's cervical 
strain and the October 2004 VA examiner found no more than 
mild discomfort and minimal fatigue associated with his 
cervical strain.  Likewise, although the April 2004 VA 
examiner noted some mild discomfort on palpation of the 
paracervical muscle groups, there is no indication of such at 
the time of the October 2004 examination.

The Board also finds that evidence of record does not 
indicate that the current disability level is significantly 
different from any other period during the veteran's appeal.  
Therefore there is no basis for considering staged ratings in 
this case.  Fenderson v. West, 12 Vet. App 119 (1999).

Finally, the Board finds that the veteran's cervical strain 
is not so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's cervical strain has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that his cervical strain results in marked interference with 
any employment.  In fact, the October 2004 VA examiner noted 
that he worked full-time.

Radiculopathy of the Left Lower Extremity

The veteran's radiculopathy of the left lower extremity is 
rated as 10 percent disabling pursuant to the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8520 that governs the 
evaluation of paralysis of the sciatic nerve.  Under that 
code, an evaluation of 10 percent is for mild incomplete 
paralysis.  A 20 percent rating requires moderate incomplete 
paralysis, and a 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  The next higher 
evaluation of 60 percent requires severe incomplete paralysis 
of the sciatic nerve with marked muscular atrophy.  An 80 
percent evaluation requires complete paralysis of the sciatic 
nerve, in which the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  

As noted above, the general rating criteria for diseases of 
the peripheral nerves provide that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
radiculopathy of the left lower extremity, under the 
applicable rating criteria.  Despite the veteran's subjective 
complaints of some numbness and tingling in his left foot, 
the objective evidence of record shows no more than 
moderately diminished sensation to light touch, pinprick and 
monofilament examination for an area over the left posterior 
calf.  The October 2004 VA examiner, while noting the 
moderate decrease in sensation to this specific area, 
observed that the veteran walked unaided and was not unsteady 
and ambulated without difficulty.  There is no objective 
evidence of record indicating that the veteran's 
radiculopathy of the left lower extremity was more than mild 
at any time during the pendency of the veteran's appeal.  
Therefore, the Board finds that the criteria for a disability 
rating in excess of 10 percent for radiculopathy of the left 
lower extremity have not been met. 

Accordingly, as the preponderance of the evidence of record 
is against the claim for an initial increased rating for 
radiculopathy of the left lower extremity, the appeal must be 
denied.  38 U.S.C.A. § 5107(b).  

The Board also finds that the veteran's radiculopathy of the 
left lower extremity is not so unusual or exceptional as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's radiculopathy has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that his radiculopathy results in 
marked interference with any employment.  In fact, the 
October 2004 VA examiner noted that he worked full-time.

Tinnitus

A review of the record indicates that in a May 2000 rating 
decision, the RO granted service connection for bilateral 
tinnitus and assigned an initial 10 percent rating pursuant 
to 38 C.F.R. § 4.87, Diagnostic Code 6260, the rating 
criteria for evaluating tinnitus.

In February 2003, the veteran submitted a claim for separate 
10 percent ratings for tinnitus of each ear.  In a March 2003 
determination, the RO denied the claim, noting that 
Diagnostic Code 6260 did not provide for the assignment of 
separate 10 percent ratings for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the 
Court erred in not deferring to the VA's interpretation of 
its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(holding that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits must be 
denied because of the absence of legal merit).


ORDER

An increased initial disability rating for a cervical strain 
is denied.

An increased initial disability rating for radiculopathy of 
the left lower extremity is denied.

Entitlement to separate 10 percent ratings for tinnitus of 
each ear is denied.




REMAND

The veteran's headache disorder is evaluated pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has 
the Court.  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

In this case, the veteran's headaches were most recently 
evaluated in October 2004 during a VA neurological 
examination.  At that time the veteran complained of 3 to 5 
headaches a week, described as not being incapacitating-type 
headaches.  He denied any functional loss as a result of 
these headaches and stated he missed no more than 2 days of 
work every 6 months as a result of his headaches.  
Subsequently, the veteran submitted a written statement in 
July 2005, indicating that he experiences 2 to 3 headaches a 
month that required him to lie in a dark room for 
approximately 12 to 14 hours.  It appears the veteran is 
alleging that his headaches have worsened since his most 
recent VA examination.  Consequently, the Board concludes 
that a contemporaneous VA examination is needed in order to 
make an informed decision regarding the veteran's current 
level of functional impairment and adequately evaluate his 
current level of disability.  Pierce v. Principi, 18 Vet. 
App. 440 (2004).

Likewise, the veteran was last afforded a VA examination for 
his service-connected DJD of the lumbar spine in October 
2004.  In written statements received in July 2005, the 
veteran appears to contend that his low back disability has 
worsened since his most recent VA compensation.  He states 
that he misses as much as 10 to 21 days of work in a year as 
a result of his back disability and is bedridden with back 
pain as much as 10 to 16 hours.  The veteran should also be 
provided another VA orthopedic examination with adequate 
assessment of functional limitation as a result of pain or 
painful motion, to include functional loss during flare-ups 
and to address the veteran's current complaints of 
incapacitating episodes of intervertebral syndrome.  

Finally, the Board notes that the veteran's most recent VA 
treatment records are dated in March 2005.  Copies of any 
available VA records subsequent to that time need to be 
obtained and incorporated in the claims files.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment 
records should be associated with the claims files.  38 
U.S.C. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from March 2005 to the 
present, and associate the records with 
the veteran's claims files.

2.  Thereafter, the veteran should be 
afforded a VA neurological examination to 
determine the nature and extent of any 
current headaches found to be present.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
All appropriate tests and studies should 
be accomplished, and all clinical findings 
should be reported in detail.  Based on 
the medical findings and a review of the 
claims folders, the examiner is asked to 
render specific findings with respect to 
the existence and extent (or frequency and 
intensity, as appropriate) of any 
prostrating headache attacks.  The 
examiner should also comment on the 
frequency and duration of any 
incapacitating episodes (episodes of signs 
and symptoms that require bed rest 
prescribed by a physician and treatment by 
a physician, if any).  The physician 
should comment on the chronicity of the 
symptoms, whether such symptoms are 
constant, or nearly constant, and the 
effect of such symptoms on the veteran's 
economic adaptability.

3.  The veteran should also be afforded 
another VA orthopedic examination to 
determine the current nature and extent of 
his DJD of the lumbar spine.  The claims 
files must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
All appropriate tests and studies should 
be accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should provide the range of 
motion of the spine in degrees, and he or 
she should state the total duration of 
incapacitating episodes during the past 12 
months.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional disability 
due to these factors.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the issues 
remain denied, a supplemental statement of 
the case should be provided to the veteran 
and his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


